It is an honor for me to convey to you. Sir, the following message from the constitutional President of Ecuador, Mr. Leon Febres Cordero, on the occasion of the fortieth anniversary of the united Nations:
"In the name of the people and the Government of Ecuador, I pay the warmest tribute to the united Nations on the fortieth anniversary of its relentless search for peace and the development of all peoples, and in particular at this time, when in the world such nefarious enemies as violence, terrorism and the traffic in drugs attempt to displace the basic values of mankind and set themselves up as dominant factors on the international scene.
The Government over which I preside will resolutely continue to contribute to the task of strengthening the noble principles which inspired the creation of the United Nations and will participate with renewed faith and optimism in efforts to consolidate and implement the principles and purposes enshrined in the San Francisco Charter.
"Ecuador's international actions will always take as its norm of conduct the peaceful settlement of disputes and the promotion and unrestricted defense of human rights everywhere in the world, implemented by its democratic institutions, the universality of our Organization and em end to colonialism.
"Given the traditional, peace-loving vocation of Ecuador, X ratified the decision of our national Government to collaborate actively with the world Organization in the search for appropriate ways to maintain peace and strengthen international co-operation.
"I wish the President of the General Assembly success in the discharge of his important functions, so that the work of this Assembly may benefit all mankind."
In my capacity as Minister of Foreign Relations, I congratulate you, Sir, on your election. It represents recognition of your merits and your personal prestige, as well as the commitment to international peace and co-operation which has characterized the policy of the Government you represent.
I also congratulate Ambassador Paul Lusaka, permanent representative of Zambia, who presided over the thirty-ninth session of the General Assembly and the preparatory committee of the fortieth anniversary with particular distinction.
I also extend my greetings to the Secretary-General of the Organization, Mr. Javier Perez de Cuellar, together with the appreciation of the Ecuadorian people for the effective work that he has accomplished in his very delicate role.
I also express the solidarity of the Ecuadorian people and its Government with the fraternal people of Mexico and its Government in the face of the terrible earthquake that has struck them. Fortunately; the Mexican people throughout its history seems to have been able to draw strength precisely from such difficult tines. He wish Mexico a vigorous reconstruction in the face of this disaster.
Forty years have elapsed since the horror of the Second World War confronted the international community with the inevitable need to unite the best efforts of peoples and of their Governments in order to organize a lasting peace.
It is not easy to attain peace when political antagonisms, extremist ideologies and the very deep economic crisis of a considerable part of the world pose overwhelming problems every day. In certain circumstances, nothing seems easier than to resort to violence and war. Only a system of moral values to which mankind agrees can give a sure guarantee of peace and ensure the effectiveness of the organizations that seek it.
The balance sheet of these 40 years of the world Organization yields results which, if not altogether satisfactory, are in any case positive. Many regional conflicts have been held in check. Effective vigilance over the sovereignty of nations has been strengthened. Contributions have been made to systems of co-operation for development and foundations have been laid for the promotion of respect for human rights and the peaceful settlement of disputes.

We are still far from having fully achieved the ideals of peace, progress and well-being. The United Nations cannot but reflect the tensions and contradictions within and among the States that it comprises. One cannot demand from the Organization results that exceed the contents of its problems or the tendencies of the human groups operating within the international community. Peace cannot be stable unless based on the just solution of existing problems. Hell-being cannot be obtained if there is no will to co-operate, both on the part of the developed and the poor countries. There can be no progress as long as people are denied the possibility of continuous improvement, which cannot take place if peoples' rights are denied in an authoritarian manner and if totalitarian imposition by the State is preferred to the free play of democracy.
Regarding non-alignment, the climate of the present-day world is marked by confrontation. Two major ideological trends propose their own scale of values as being worthy of supremacy, and two styles - which, in turn, are two influences of universal scope - are vying for areas of domination. Faced with this phenomenon it is essential to have the presence of non-aligned countries, countries that, in fact, practice independence and autonomy that represents the essence of this historic stance. There such non-alignment is merely apparent and fails to reflect a deeply spiritual attitude on the part of the Governments forming the group, principles will be distorted and a position expected to have a moderating effect will become sterile. Because of such distortions, it risks becoming less serious and influential.
Ecuador states once again that it is prepared to continue its policy' of friendship and understanding with all countries in the world. It considers that the differences in political nuances or ideological tendencies cannot constitute an insurmountable barrier to dialog and negotiation. In its relations with other States, and in Multilateral relations, it seeks that which brings unity and not division, that which brings agreement, and not dissent. He seek convergence and not divergence.
I now turn to atomic explosions. Along the long and limitless road towards peace, atomic explosions for military purposes must be condemned. It does not matter where they take place, but it must be realized that those carried out in the South Pacific are a subject of particular concern to Ecuador, given its position within the region whose ecological balance may be most threatened. The Permanent Commission for the South Pacific, composed of Chile, Colombia, Ecuador and Peru, has repeatedly condemned such tests. My Government also supports the South Pacific Forum and its recommendation that a treaty establishing a nuclear-free zone in the South Pacific be negotiated and adopted.
On the subject of decolonization, the United Nations must be the forum where all the peoples of the world are represented. Hence, Ecuador has always supported the process of decolonization and the admission of new States to this forum, thus recognizing the right of all nations to belong to the world Organization and the importance of the United Nations achieving full universality. For all these reasons we would view with satisfaction the admission to the United Nations of the two Republics of Korea, jointly or separately, since the right to belong to the world Organization cannot be made contingent upon peoples being able to act as one.
Concerning occupied territories, Ecuador has insisted upon, and will continue to insist upon the withdrawal of foreign forces from all territories which, directly or indirectly, are under occupation by foreign military forces. It is essential that the peoples and territories that are victims of foreign occupation in whatever continent regain the right to self-determination and to the exercise of their own sovereignty.
In the matter of relations with neighboring countries, the Government of Ecuador, loyal to its traditional policy of unrestricted adherence to the rule of law in relations among States, and convinced of the need to contribute to the strengthening of a creative peace which allows all peoples to satisfy their legitimate aspirations for progress and well-being, renews its decision to encourage and strengthen friendly relations with the governments of neighboring countries in order to contribute to the well-being of their peoples, destined to have close ties, and to provide the climate for a just, peaceful and honorable solution to the territorial problem within a framework of mutual co-operation.
Concerning the Beagle case, Ecuador views with great satisfaction the settlement achieved the peaceful solution of the Beagle Channel issue and congratulates Argentina and Chile for the clear example of Latin American brotherhood that they have given the continent by arriving at this agreement.
Regarding geostationary orbit, Ecuador reiterates its position with respect to outer space, to the geostationary orbit, and the frequency spectrum. These resources must be used exclusively for peaceful purposes and for the good of all States, in particular for the development of the developing countries, and with due regard for the rights of the equatorial countries.
With regard to the protection of human rights, Ecuador considers that all Member countries of the United Nations are obliged, by virtue of the San Francisco Charter, to protect and respect them. The universal nature of the norms proclaimed by the international community for the implementation of human rights cannot be distorted through selective or discriminatory criteria inspired by reasons of a political or ideological nature.
In Ecuador of human rights are fully respected. The rule of law has been consolidated. The present Government takes its inspiration from Christianity as a doctrine that defends the equality and dignity of the human person and is directed towards the goal of the welfare of the people under the rule of freedom and justice.
An important contribution to the international law of the sea has been made by the group of countries forming the organization of the South Pacific. The new Convention on the Law of the Sea enshrines the rights of the littoral States. This is clear progress towards the legal development of issues relating to the sea. These principles have been maintained by Ecuador and a large group of developing countries bordering the oceans.
My country reiterates its resolve to defend Ecuadorian rights and interests in the context of this branch of international law which is developing so quickly. A few days ago the President of the Republic of Ecuador proclaimed that the continental shelf of Ecuador comprised the sea-bed and marine subsoil situated between the Ecuadorian territorial sea and the insular sea pertaining to the Colon archipelago up to a distance of 100 miles from the 2,500 meter isobath.
Ecuador will continue to participate in the development of the new international law of the sea and of its related institutions. It will do so in the work of the Preparatory Commission for the International Sea-bed Authority and the International Tribunal, which it is attending as an observer.
A country devoted to peace, Ecuador feels deep concern at the arras race in which the world is now involved. It recognizes the obvious sovereign right of States to safeguard their internal security, but this fundamental right can very well be reconciled with reasonable policies. There must be no toleration of an aims race which benefits only the arms dealers, while- the safety of mankind as a whole is endangered.

In all international forums Ecuador has criticized the arms race, whatever its origin. Ecuador is a party to the Treaty of Tlatelolco which is intended to preserve Latin America as a nuclear-free zone.
Disarmament is the goal which mankind must seek, but the least we can do is to seek arms limitation. It follows that Ecuador welcomes the proposal by the President of Peru, Mr. Alan Garcia Perez, to stem the arms race. But we believe that we must go beyond that objective towards real disarmament, above all in the most conflict-ridden regions of the world.
Ecuador has traditionally respected fundamental human rights. It considers that the human being, and not the organization or the system, is the essential reason for the existence of the State, and his welfare the sole moral goal of governments.
Consequently we have eliminated all forms of discrimination, which can be justified only on the grounds that some human beings are considered to have greater rights than others. No distinctions are made or tolerated in Ecuador for reasons of race, religion, sex, age, nationality or political belief. Women have the same rights as men, and if a woman freely chooses a function within society she does so because of her natural vocation and not because there are laws or policies that bar her from any activity or that limit her aspirations.
The Government of Ecuador views with deep concern the increase in the illicit traffic in drugs, and in terrorism. These real crimes against mankind have become the scourge of our generation. Society finds itself threatened by terror as a weapon for domination or political destabilization, and by drug traffic as an -instrument for the organic and mental destruction of human beings and of young people in particular.
Ecuador supported the General Assembly's declaration last year in which traffic in drugs has been defined as a crime against mankind, and it is ready to continue to give its support to the world Organization in promoting co-ordinated action by the international organizations and States against terrorism and the drug traffic, in relation to which commitments to fight these scourges were made by various Latin American Governments in the Quito Declaration of 11 December 1984.
Terrorism has in recent days caused an international upheaval which deserves the unanimous condemnation of the international community. The daughter of the President of El Salvador, Mr. Napoleon Duarte, has become the victim of a kidnapping. The pressure of the crime of terrorism has gone so far as to involve the most personal feelings of a Latin American Head of State. Ecuador conveys to Mr. Duarte, President of El Salvador, its deepest feelings of solidarity. We strongly condemn this attempt to exert pressure on him. We are convinced that not only the action of the Government of El Salvador, but also the unanimous agreement of the international community in condemning this act will curb the action of terrorism so that the victories it attempts to obtain will in fact only lead to universal condemnation.
The debt problem must be the shared responsibility of debtors and creditors. Ecuador has an open attitude to dialog and negotiation with the industrialized countries and the financial organizations. But it stresses the need for renegotiation to allow the essential leeway needed not only for the survival but also for the progress of the debtor countries.
While Ecuador has brought to a successful close the process of debt renegotiation, in terms which allow for an acceptable development of our national economy, the only effective and permanent solution will have to come from a restructuring of the economic policies which, having been based on an ill-advised protectionism, are largely to blame for Latin America's growing current account deficit in the balance of payments.
Latin America needs access to the market of the Eastern and Western industrialized countries for its exports, with the elimination of restrictive measures that prevent such access. The renegotiation effected by the Government of Ecuador commits approximately 30 per cent of current export revenues to debt amortization. This figure, while still high, nevertheless allows for the development and progress of the Ecuadorian people.
Although Ecuador's acute problem has been substantially ameliorated, our international conscience is not dulled to the general problem of the debt and, above all, to the position of the South American countries. Consequently Ecuador supports and participates actively in the Cartagena Consensus group. For the peoples of Latin America the commitment of a disproportionate percentage of their export revenues to debt amortization is not a purely financial problem; it is a historic problem of survival.
In the context of this dramatic crisis, Latin America's social, as well as its economic stability, and even the political outlook of its democratic regimes, constitute separate elements in this one basic problem.
While it is not admissible for Ecuador to have any intent of declaring a unilateral moratorium, and still less to create debtor organizations directed to that end, Ecuador wishes to make clear to the Governments of the creditor countries, with complete frankness, the seriousness of the Latin American crisis.
The contribution of the world Powers to the developing countries must be intensified. Multilateral development projects need to be extended and increased. It is essential that both the donor countries, and the recipient countries should be clearly aware of the fact that capital inflows, the transfer of technology, and the opening of credits and markets by the most developed countries, are all essential in order to promote the economic development and ensure the social peace of the developing countries. With
respect to the Central American crisis and the Contadora Group, I wish to say that the serious breach of the peace which afflicts the Central American region is of continuing concern to the Government of Ecuador. Nothing that happens on our continent, much less something so distressing, can fail to be of concern to Ecuadorians. The Government of Ecuador considers that the enjoyment of true democracy in Central America is a sine qua non for the restoration of peace. It has therefore welcomed such electoral processes as those which took place in El Salvador last March and those about to take place next November in Guatemala. Moreover, it considers that the disarmament of the region is a necessity, since the imbalance of forces between States normally carries with it continuing threats to peace and constant breaches of the peace.
In the same spirit, Ecuador has indicated that the time has come to resume the the conversations between the Government of El Salvador and the rebel forces, and it has given its approval to the proposal by President Ronald Reagan to encourage a dialog between the Sandinista Government and its opponents.
In general, Ecuador believes that disputes between States must be resolved by peaceful means. Rational understanding, and not armed confrontation, is the way to solve differences. Consequently, the efforts of the Contadora Group are highly praiseworthy. Not only that means of dealing with the problem, but all those provided for under international law can be, and we hope will be, attempted in order to restore harmony in that afflicted region. To this end Ecuador looks with hope to the blossoming of the basic ingredient of peace, goodwill, that makes it possible to soften intractable intentions and overcome insurmountable obstacles.
With respect to our work in the future, the Ecuadorian delegation wishes to stress, as it did last year, that the work of the General Assembly should focus on specific actions which may make it possible to achieve practical results, and seek above all every opportunity for understanding and points of agreement, rather than further deepening the differences, which, by increasing tension, or excesses, hamper the work of the Assembly.
The action of States and of the United Nations must be based on the adoption of increasingly positive goals. We must move away from lofty rhetoric and concentrate on a modest but attainable objective. We must abandon the progressive dialectics of insult and instead stress common values. We must foreseen the primitive simplicity of fighting and make an act of faith in the effort of establishing brotherhood. In other words, we must seek harmony: that of man with nature, that of peoples among themselves, and that between nation and nation. The result of such an attitude will be progress and peace.
Let us hope that in the last years of this century we may be able to witness the fact these ideals have become an objective shared by all the peoples of the earth.